If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



HOPE NETWORK REHABILITATION                                        UNPUBLISHED
SERVICES,                                                          June 9, 2022
                                                                   APPROVED FOR
               Plaintiff-Appellee,                                 PUBLICATION
                                                                   July 7, 2022
                                                                   9:05 a.m.

v                                                                  No. 355372
                                                                   Ingham Circuit Court
MICHIGAN CATASTROPHIC CLAIMS                                       LC No. 19-000167-NF
ASSOCIATION,

               Defendant-Appellant,

and

FARM BUREAU GENERAL INSURANCE
COMPANY OF MICHIGAN,

               Defendant.


Before: BORRELLO, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

        Defendant-appellant, the Michigan Catastrophic Claims Association (MCCA), appeals by
leave granted1 the opinion and order denying its motion for summary disposition under MCR
2.116(C)(8) (failure to state a claim). Plaintiff, Hope Network Rehabilitation Services (Hope),
originally brought this lawsuit against defendant Farm Bureau General Insurance Company of
Michigan (Farm Bureau) in pursuit of no-fault benefits under the no-fault act, MCL 500.3101 et
seq., pursuant to an assignment by Marilyn Koyl, the recipient of the medical services provided by
Hope. The trial court subsequently granted leave for Hope to amend its complaint to add a claim


1
 Hope Network Rehab Servs v Mich Catastrophic Claims Ass’n, unpublished order of the Court
of Appeals, entered March 29, 2021 (Docket No. 355372).


                                               -1-
of tortious interference with a business relationship or expectancy against the MCCA for its alleged
interference in Hope’s attempt to obtain payment for the benefits at issue after Hope filed this
lawsuit against Farm Bureau. For the reasons discussed below, we reverse the trial court order
denying the MCCA summary disposition, and remand to the trial court for entry of an order
granting summary disposition in the MCCA’s favor.

                          I. FACTS AND PROCEDURAL HISTORY

        On January 13, 2018, Koyl suffered serious injuries in a motor vehicle accident, including
a traumatic brain injury. Koyl had personal injury protection (PIP) benefits under a no-fault policy
issued by Farm Bureau. Hope provided services for Koyl’s care, recovery, or rehabilitation related
to her accident-related injuries. Despite months of negotiation between Hope and Farm Bureau,
they could not reach an agreement with respect to the claim for all of the allowable and reasonable
expenses incurred by Koyl for the reasonably necessary products, services, and accommodations
rendered to her between March 5, 2018, and October 2, 2018.

         On March 14, 2019, Hope filed an initial complaint against Farm Bureau seeking payment
of the expenses. Nearly a year later, the trial court granted leave for Hope to amend its complaint
to add a claim of tortious interference of business relationship or expectancy against the MCCA
for its alleged interference with Hope’s attempt to obtain payment from Farm Bureau after filing
its initial complaint. Hope alleged that, “upon information and belief,” the MCCA had refused to
approve payment by Farm Bureau or threatened to withhold reimbursement to Farm Bureau for all
or some of Hope’s charges and, by doing so, the MCCA intentionally interfered with Hope’s
business relationship or expectancy that Farm Bureau would pay the reasonable charges incurred
for Koyl’s reasonably necessary medical services. Hope alleged that it suffered damages as a
result of the MCCA’s intentional interference, “including, but not limited to, the costs of
prosecuting the instant lawsuit.”

        The MCCA moved to dismiss the tortious interference claim under MCR 2.116(C)(8). The
MCCA maintained that Hope and Farm Bureau were in a dispute over the reasonableness of
Hope’s charges and that if the parties could not agree as to what was reasonable, the issue would
be decided by a jury, and the MCCA would reimburse Farm Bureau for whatever amount it was
statutorily obligated to pay in light of the jury’s verdict. Hope would receive what it was entitled
to receive under the no-fault act and, therefore, it had no damages flowing from any claim against
the MCCA. The MCCA additionally argued that Hope had not alleged that the MCCA’s conduct
was somehow improper, and that even if Hope had alleged improper interference, Hope had not
pleaded any facts sufficient to demonstrate illegal, unethical, or fraudulent conduct by the MCCA.
The MCCA did not dispute that it was obligated to pay amounts over the statutory threshold, but
argued that the Legislature had given the MCCA the ability to be involved in settlement
negotiations by requiring that proposed settlements be sent to the MCCA for preapproval.

        Hope argued that the allegation that the MCCA interfered by refusing to approve payment
by Farm Bureau or threatening to withhold reimbursement to Farm Bureau was sufficient to allege
that the MCCA did something illegal, unethical, or fraudulent. Hope also argued that the damages




                                                -2-
suffered as a result of the MCCA’s alleged intentional interference were “delay” and the “costs to
prosecute this lawsuit.”2

       The trial court found that Hope had met its burden of stating a cause of action, and therefore
denied the MCCA’s motion to dismiss. In a written order, the trial court acknowledged that the
MCCA was authorized to involve itself in settlement between Hope and Farm Bureau, but said:

       Still, clearly any improper, unethical, illegal, or fraudulent acts in connection with
       the matter would be outside the scope of MCCA’s authority, and could show an
       improper motive. In this context, it is possible to conceive of factual scenarios that
       could justify recovery.       Plaintiff alleges MCCA threatened to withhold
       reimbursement to the insurer, which tends to run counter to its statutory mandate.
       Depending on what conduct occurred and what specific threat may or may not have
       been made, and many other facts, there is a conceivable path by which Plaintiff
       could prove its claim. This is sufficient to foreclose summary disposition under
       MCR 2.116(C)(8).

       The MCCA moved for reconsideration, arguing, in part, that the trial court erred by
focusing on what discovery and trial might reveal, instead of focusing on the allegations in the
complaint. The MCCA argued that the complaint did not allege facts sufficient to show improper
conduct by the MCCA. The MCCA also reiterated its argument that there were no facts under
which Hope would be entitled to recover damages from the MCCA because, ultimately, Hope
would receive what it was entitled to receive under the no-fault act. In response to the MCCA’s
motion, Hope argued that its damages would be the costs of prosecuting this lawsuit, the
expenditure of time by Hope’s representatives and employees, and the loss of use of the funds that
Hope should have had sooner were it not for the MCCA’s interference. The trial court denied the
motion, stating in part in its order that the issue of resultant damages had been adequately
addressed in Hope’s briefs.

                                          II. ANALYSIS

        The MCCA argues that the trial court erred by denying its motion for summary disposition
because Hope’s complaint failed to sufficiently plead the third and fourth elements of a claim for
tortious interference with a business relationship or expectancy.

                                  A. STANDARD OF REVIEW

        A trial court’s decision on a motion for summary disposition is reviewed de novo. El-
Khalil v Oakwood Healthcare, Inc, 504 Mich 152, 159; 934 NW2d 665 (2019). A motion under
MCR 2.116(C)(8) tests the factual sufficiency of the complaint based on the pleadings alone; all


2
  Farm Bureau’s counsel said that Farm Bureau’s position “since the beginning” was that it was
obligated to pay “what is reasonable and what is supported by reasonable proof.” It agreed with
the MCCA that the “end result” of what Hope was entitled to would be the same whether or not
the MCCA was a party in the case.


                                                -3-
well-pleaded factual allegations are accepted as true and are construed in a light most favorable to
the nonmoving party. Kazor v Dep’t of Licensing & Regulatory Affairs, Bureau of Prof Licensing,
327 Mich App 420, 422; 934 NW2d 54 (2019). Judgment is properly granted under MCR
2.116(C)(8) when the claims are clearly unenforceable as a matter of law and no factual
development could possibly justify recovery. Id.

                                        B. PIP BENEFITS

        MCL 500.3105(1) makes a no-fault insurer liable for the payment of PIP benefits. MCL
500.3105(1) states that “[u]nder personal protection insurance an insurer is liable to pay benefits
for accidental bodily injury arising out of the ownership, operation, maintenance or use of a motor
vehicle as a motor vehicle, subject to the provisions of this chapter.” MCL 500.3107 provides that
“personal protection insurance benefits are payable for” certain costs, including “[a]llowable
expenses consisting of reasonable charges incurred for reasonably necessary products, services
and accommodations for an injured person’s care, recovery, or rehabilitation,” MCL
500.3107(1)(a), and “[w]ork loss consisting of loss of income from work,” MCL 500.3107(1)(b).

                                         C. THE MCCA

        “The MCCA is an unincorporated nonprofit association, whose purpose is to provide
insurers with indemnification for PIP policies that exceed a certain threshold.” United States
Fidelity & Guaranty Co v Mich Catastrophic Claims Ass’n (On Rehearing), 484 Mich 1, 18; 795
NW2d 101 (2009). See MCL 500.3104(1). In USF&G, 484 Mich at 6, our Supreme Court held
that

       the indemnification obligation set forth in MCL 500.3104(2) does not incorporate
       the reasonableness standard that MCL 500.3107 requires between claimants and
       member insurers. Furthermore, the powers granted to the MCCA in § 3104(7) are
       limited to adjusting the “practices and procedures” of the member insurers and do
       not encompass adjustment to the payment amount agreed to between claimants and
       member insurers. Moreover, we hold that the power granted to the MCCA under
       MCL 500.3104(8)(g) is limited to furthering the purposes of the MCCA and that
       determining reasonableness is not one of its purposes. Finally, although the MCCA
       has no right to directly challenge the reasonableness of a claim, the no-fault statute
       does provide the MCCA with safeguards against negligent actions of member
       insurers.

       The Legislature specifically laid out the powers that the MCCA can exercise to guard
against unreasonable settlements of catastrophic claims. MCL 500.3104(7)(b) states that the
MCCA shall

       [e]stablish procedures by which members must promptly report to the association
       each claim that, on the basis of the injuries or damages sustained, may reasonably
       be anticipated to involve the association if the member is ultimately held legally
       liable for the injuries or damages. Solely for the purpose of reporting claims, the
       member shall in all instances consider itself legally liable for the injuries or


                                                -4-
       damages. The member shall also advise the association of subsequent
       developments likely to materially affect the interest of the association in the claim.

       The USF&G Court said:

               This statutory language requires and empowers the MCCA to establish
       procedures to protect itself from unreasonable settlements in all cases involving
       claims that may exceed the threshold and consequently affect the MCCA. The
       MCCA’s plan of operation likewise echoes these statutory requirements. This
       language enables the MCCA to establish procedures that will enable it to exercise
       appropriate control over settlements whenever the member reasonably anticipates
       that the claim will involve the MCCA. [USF&G, 484 Mich at 20 (footnote
       omitted).]

        “Only then, not after the claimant and member insurer have reached a settlement, can the
MCCA exercise control over the settlement process.” Id. at 20-21. “The MCCA has the power to
step in before a settlement has been reached and adjust situations that it anticipates might otherwise
expose it to unreasonable indemnification costs. By requiring submission of proposed settlement
agreements for approval, the MCCA can protect itself against later having to pay unreasonable
claims from member insurers. The exercise of these powers is the MCCA’s protection against a
member’s neglect of its duties.” Id. at 22.

D. TORTIOUS INTERFERENCE WITH A BUSINESS RELATIONSHIP OR EXPECTANCY

        To succeed on a claim of tortious interference with a business relationship or expectancy,
a plaintiff must establish the following elements: (1) “the existence of a valid business relationship
or expectancy,” (2) “knowledge of the relationship or expectancy on the part of the defendant,”
(3) “an intentional interference by the defendant inducing or causing a breach or termination of the
relationship or expectancy,” and (4) “resultant damage to the plaintiff.” Cedroni Ass’n, Inc v
Tomblinson, Harburn Assoc, Architects & Planners, Inc, 492 Mich 40, 45; 821 NW2d 1 (2012),
quoting Dalley v Dykema Gossett, PLLC, 287 Mich App 296, 323; 788 NW2d 679 (2010)
(quotation marks omitted). The MCCA contends that the third and fourth elements of the claim
were lacking in the complaint.

        With respect to the third element, interference alone will not support a claim under this
theory. “[T]o satisfy the third element, the plaintiff must establish that the defendant acted both
intentionally and either improperly or without justification.” Puetz v Spectrum Health Hosps, 324
Mich App 51, 78; 919 NW2d 439 (2018) (quotation marks and citation omitted). A tortious
interference with a business relationship claim requires an allegation “of a per se wrongful act or
the doing of a lawful act with malice and unjustified in law for the purpose of invading the
contractual rights or the business relationship of another.” CMI Int’l, Inc v Intermet Int’l Corp,
251 Mich App 125, 131; 649 NW2d 808 (2002) (quotation marks and citation omitted). “If the
defendant’s conduct was not wrongful per se, the plaintiff must demonstrate specific, affirmative
acts that corroborate the unlawful purpose of the interference.” Id. “Where the defendant’s actions
were motivated by legitimate business reasons, its actions would not constitute improper motive
or interference.” Dalley, 287 Mich App at 324 (quotation marks and citation omitted). Thus, if a
defendant’s actions were motivated by a legitimate business reason, those actions do not constitute


                                                 -5-
improper motive or interference, and they cannot be wrongful per se. Badiee v Brighton Area Sch,
265 Mich App 343, 366; 695 NW2d 521 (2005). “If the defendant’s conduct is not wrongful per
se, the plaintiff must demonstrate specific, affirmative acts that corroborate the unlawful purpose
of the interference.” Id. at 367 (quotation marks and citation omitted).

        In this case, the sole conduct alleged was that the MCCA had either withheld or threatened
to withhold reimbursement to Farm Bureau,3 and that by doing so the MCCA intentionally
interfered with Hope’s business relationship and/or expectancy with Farm Bureau, inducing,
causing, or contributing to a breach of that relationship or expectancy. Hope’s alleged business
expectancy was that “its reasonable charges for the reasonably necessary services, products and/or
accommodations that it provided to Marilyn Koyl for her care, recovery, or rehabilitation from her
accident-related injuries would be covered and, ultimately, paid for by Defendant Farm Bureau.”
Hope’s act of filing a complaint against Farm Bureau for its alleged refusal to pay demonstrated
that Hope and Farm Bureau were unable to reach an agreement with respect to whether the
expenses were reasonable and necessary, and that it would be up to a jury to resolve the issue. See
Nasser v Auto Club Ins Ass’n, 435 Mich 33, 55; 457 NW2d 637 (1990) (stating that “whether
expenses are reasonable and reasonably necessary is generally one of fact for the jury”). Hope
acknowledged, when moving to amend its complaint to add the tortious interference claim against
the MCCA, that it had been attempting to resolve the dispute with Farm Bureau “for months,” and
that the MCCA’s alleged interference did not begin until after Hope filed this lawsuit against Farm
Bureau. Even accepting the factual allegations in the complaint as true, Hope did not allege that
the MCCA committed an inherently wrongful act, and Hope failed to allege, with any degree of
specificity, affirmative acts that the MCCA committed with the motive of interfering with Hope’s
business relationship or expectancy. Hope simply stated in its complaint that the MCCA refused
to approve payment and/or threatened to withhold reimbursement to Farm Bureau and that these
acts interfered with Hope’s business relationship with Farm Bureau. The MCCA’s alleged
involvement with Farm Bureau with respect to Hope’s claim, which was not supported by specific
facts, was not so inherently wrongful that it could never be justified given the MCCA’s power to
step in before a settlement has been reached and adjust situations that it anticipates might otherwise
expose it to unreasonable indemnification costs. See Badiee, 265 Mich App at 367. Therefore,
Hope was required to allege in its complaint specific and affirmative acts that the MCCA
intentionally committed in order to interfere with Hope’s business relations or expectancy. See
CMI Int’l, Inc, 251 Mich App at 131. Because Hope failed to make any specific allegations to
demonstrate acts of unlawful interference, the trial court erred by failing to grant summary
disposition on Hope’s tortious interference claim under MCR 2.116(C)(8).

       With respect to the fourth element, a plaintiff pleading a claim of tortious interference with
a business relationship or expectancy must show that, as a result of the interference, the plaintiff
has suffered damages. Dalley, 287 Mich App at 323. The “business expectancy” that Hope
alleged to be interfered with was the payment of no-fault benefits for reasonable and necessary
PIP expenses. The benefits were not paid, at least initially, because Farm Bureau disputed them.
The MCCA had nothing to do with that decision. A jury will determine whether the expenses


3
 The reimbursement would depend on the outcome of the underlying dispute between Hope and
Farm Bureau.


                                                 -6-
were reasonable and necessary. Nasser, 435 Mich at 55. Farm Bureau will be liable for the
benefits that are legitimately due as determined by the jury. The MCCA, in turn, will be required
to indemnify Farm Bureau “for 100% of the amount of ultimate loss sustained under personal
protection insurance coverages in excess of” the applicable statutory threshold. MCL 500.3104(2).
Thus, as a matter of law, Hope will receive 100 percent of the expenses that a jury concludes to be
reasonable and reasonably necessary and, therefore, Hope would have no resultant damages as a
result of the MCCA’s alleged interference.

        In its complaint, Hope simply alleged that its damages were “including, but not limited to,
the costs of prosecuting the instant lawsuit.” Attorney fees incurred in litigating a matter do not
constitute “damages” unless a statute or court rule explicitly provides otherwise. See Phinney v
Perlmutter, 222 Mich App 513, 560; 564 NW2d 532 (1997), impliedly overruled on other grounds
by Garg v Macomb Co Community Mental Health Servs, 472 Mich 263, 290; 696 NW2d 646,
amended 473 Mich 1205 (2005) (stating that “[a]wards of costs and attorney fees are recoverable
only where specifically authorized by a statute, a court rule, or a recognized exception”); see also
Cooley v Mid-Century Ins Co, 52 Mich App 612, 617; 218 NW2d 103 (1974) (explaining that
“[a]s a general rule, our courts have refused to allow recovery of attorneys’ fees, either as an
element of the costs of the suit or as an item of damages, unless allowance of a fee is expressly
authorized by statute or court rule.”) (quotation marks and citation omitted). A prevailing party
recovers litigation costs and attorney fees not by claiming them as damages, but by persuading the
trial court that one of the recognized exceptions justifies an award of such costs and fees. Because
plaintiff’s complaint failed to sufficiently plead the element of resultant damages, summary
disposition under MCR 2.116(C)(8) was warranted for this reason as well.

        If a motion for summary disposition is based on MCR 2.116(C)(8), “the court shall give
the parties an opportunity to amend their pleadings as provided by MCR 2.118, unless the evidence
then before the court shows that amendment would not be justified.” MCR 2.116(I)(5). “The
amendment of a pleading is properly deemed futile when, regardless of the substantive merits of
the proposed amended pleading, the amendment is legally insufficient on its face.” Kostadinovski
v Harrington, 321 Mich App 736, 743-744; 909 NW2d 907 (2017). At the hearing on the MCCA’s
motion to dismiss, Hope cited the additional “delay” in the payment of no-fault benefits4 and
“additional fees” and interest, as well as the costs of litigation, as damages. On the basis of the
above analysis regarding resultant damages, we conclude as a matter of law that amendment of the
complaint would be futile because Hope could not sufficiently allege resultant damages as a result
of any alleged improper interference.

       Reversed and remanded for entry of an order granting summary disposition under MCR
2.116(C)(8) in favor of the MCCA. We do not retain jurisdiction. As the prevailing party, the
MCCA may tax costs. MCR 7.219(A).




4
  A claimant can seek penalty interest, MCL 500.3142, and attorney fees, MCL 500.3148, for an
insurer’s delay in paying no-fault benefits.


                                                -7-
      /s/ Stephen L. Borrello
      /s/ Kathleen Jansen
      /s/ Christopher M. Murray




-8-